Independent Auditor’s Report To the Board of Directors of Atzek Mineral SA de CV (An Exploration Stage Company) We have audited the accompanying balance sheets of Atzek Mineral SA de CV (An Exploration Stage Company) as of January 31, 2008 and October 31, 2007 and the related statements of operations, cash flows and stockholders’ equity (deficit) for the three months ended January 31, 2008, the period from September 25, 2007 (Date of Inception) to October 31, 2007 and accumulated from September 25, 2007 (Date of Inception) to January 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above, present fairly, in all material respects, the financial position of Atzek Mineral SA de CV (An Exploration Stage Company), as of January 31, 2008 and October 31, 2007, and the results of its operations and its cash flows for the three months ended January 31, 2008, the period from September 25, 2007 (Date of Inception) to October 31, 2007 and accumulated from September 25, 2007 (Date of Inception) to January 31, 2008 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has a working capital deficiency, has not generated any revenue, has accumulated losses since inception and will need additional equity financing to begin realizing its business plan. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MANNING ELLIOTT LLP CHARTERED
